David Mowry has claims by note and book-account against said estate, which were presented before said commissioners and by them allowed.
The debts and claims allowed by said commissioners have been paid by said administrator, and there still remains certain real estate, undisposed of, which belonged to the said David Daniels at the time of his decease, which may or may not be sufficient to pay the interest on the claims allowed by the commissioners, if it should be decided that such claims draw interest, from the death of the said David Daniels or from the date of their allowance by said commissioners.
If, upon the aforegoing facts, the court should be of *Page 61 
the opinion that the said David Mowry is entitled to interest upon his said claim or claims, and that the said Ira B. Peck is liable in his said capacity to pay the same out of the real estate aforesaid, then judgment is to be rendered for the said David Mowry for his interest on said claims or a proportional part thereof, to be computed in such a manner as the court shall determine to be legal.
But if the court decide that the said David Mowry is not entitled to interest on said claims or any part thereof, or that the said Ira B. Peck is not in his said capacity liable to pay the same out of said real estate, then judgment is to be rendered for the said Peck."
THE COURT held that the report of the commissioners was in the nature of a judgment, ascertaining the sums due from the deceased at his death, and that, from and after that time, interest upon such sums was allowable as upon a judgment. And they reported as follows: —
"That the said David Mowry is entitled to recover the interest on the claims allowed by the commissioners on the estate of David Daniels deceased, to the said David Mowry pro rata
with other claims allowed to other individuals by said commissioners, to be computed from the day of the death of David Daniels to the time of the payment of the principal sum.
And that the said Ira B. Peck is liable in his said capacity, to pay from the said real estate of the said Daniels, now remaining, the interest on the claims allowed by said commissioners pro rata, to be computed from the day of the death of David Daniels to the payment of the principal sum, deducting all expenses of administration *Page 62 
and the costs of this suit, which the said David is entitled to recover from said fund."